Citation Nr: 9910131	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-41 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to October 
1968.  He died on February [redacted], 1993.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran died in February 1993.  The death certificate 
listed the cause of death as respiratory failure due to 
pancreatic carcinoma with liver metastasis.  

3.  The veteran's service separation document reflects the 
receipt of awards consistent with service in Vietnam.  

4.  At the time of his death, the veteran had no service-
connected disabilities.  

5.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and his period of active 
military service or some incident thereof, to include 
exposure to herbicides.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records and October 1968 
separation examination were negative for treatment or 
diagnosis of any chronic disease or injury.  The medical 
records only reflected some entries for a cough and runny 
nose.  

The veteran's separation document indicated that he had 
approximately 10 months of foreign service.  He received 
medals consistent with service in Vietnam.  There was no 
report of any award of combat citations.  Although the 
military occupational specialty was not listed, the related 
civilian occupation was bulldozer operator.  The veteran's 
last duty assignment was with an engineering company.  

Records from Humana Health Care showed that the veteran 
presented in January 1991 for a complete history and 
physical.  He complained of a minor upper respiratory 
infection for about one month.  He was a smoker.  He refused 
any rectal or genitourinary examination, as well as any 
laboratory tests or cancer screening, as he was scheduled to 
have a physical examination through the Reserves.  The 
assessment was upper respiratory infection.  The veteran 
returned in June 1991 complained of a "cold" for six or 
seven months.  The diagnosis was probable chronic sinusitis.  
In January 1992, the veteran complained of cough, chest 
congestion, core throat, and stomach pain.  In February 1992, 
he presented with epigastric pain, particularly after eating.  
The physician prescribed Tagamet, which provided relief.  He 
now had some diarrhea.  Two days later, the veteran returned 
with continued diarrhea and mild jaundice.  A computed 
tomography (CT) scan and ultrasound of the abdomen revealed 
possible abnormalities of the liver, pancreas, and gall 
bladder.    

The veteran presented in early March 1992 to Research Medical 
Center.  He reported a six-week history of early satiety, 
abdominal bloating, and epigastric pain.  About two weeks 
later, he became jaundiced.  He experienced about a 20-pound 
weight loss over six weeks.  He was a smoker but did not 
drink.  There was no history of pancreatitis.  A CT scan 
showed pancreatic abnormalities.  Results of additional tests 
were consistent with pancreatic adenocarcinoma.  There was 
also obstruction of the common bile duct.  In mid March, the 
veteran developed a small pneumothorax and a small pleural 
effusion.  He continued to smoke one pack of cigarettes per 
day.  A pleural biopsy revealed nothing suggestive of 
metastatic disease.  The effusion resolved without treatment.  
Exploratory surgery in early April 1992 confirmed the 
presence of cancer in the head of the pancreas with 
metastatic disease to the left lobe of the liver.  Additional 
treatment included intraoperative radiation as the cancer was 
inoperable.  The veteran was treated with radiation 
postoperatively as well through May 1992.  

Progress notes from Humana Health Care dated in June 1992 
indicated that the veteran wished to stop radiation 
treatment.  In December 1992, he opted to begin completion of 
the therapy after the first of the year.  He was having a 
problem with pain control.  

In February 1993, the veteran was again hospitalized at 
Research Medical Center.  Notes indicated that the veteran 
had stopped radiation therapy after four treatments.  He 
returned to the hospital with intractable pain and weight 
loss.  CT scans showed very extensive destructive metastatic 
processes throughout the liver and other areas.  The veteran 
and his doctors rejected any further radiation and instituted 
pain management only.  Hospice care was arranged and the 
veteran was discharged to home after about one week.          

The veteran died in February 1993, about one week after his 
discharge from the Research Medical Center.  The death 
certificate listed the cause of death as respiratory failure 
due to pancreatic carcinoma with liver metastasis.  

In an April 1993 claim, the appellant asserted that the 
veteran's death was directly related to exposure to Agent 
Orange.  The RO denied the claim in August 1994.

In her October 1994 notice of disagreement, the appellant 
indicated that, when the veteran first became ill, he had 
persistent respiratory problems.  He was found to have strep 
throat.  She stated that she had verification of the 
veteran's exposure to Agent Orange in Vietnam and that her 
children had cancer-related problems.  In her November 1994 
substantive appeal, the appellant asserted that the veteran's 
cancer started in his throat and spread to the pancreas.  She 
emphasized that the cause of the veteran's death was 
respiratory failure and pancreatic cancer.   

In February 1995, the appellant testified at a personal 
hearing.  She stated that the veteran had never been sick 
before he started complaining of eating problems.  He also 
was told he had bronchitis.  About two weeks later, he 
collapsed and was hospitalized.  He had been having a lot of 
abdominal pain and diarrhea.  The veteran did not suffer any 
major illnesses from the time the appellant met him shortly 
after his discharge until his death.  The appellant believed 
that the veteran's cancer also involved the lung because of 
the respiratory problems he had at the beginning.  Between 
the veteran's discharge from service and his death, he was 
not employed in any occupations in which he was exposed to 
chemicals or solvents.  The appellant believed that Agent 
Orange caused the veteran's cancer because there was no other 
explanation.  The veteran did not drink alcohol.  She knew 
that he was exposed to Agent Orange.  The veteran's mother 
had colon cancer and his father had lung cancer.  The 
appellant did not discuss with the veteran's doctors his 
exposure to herbicide or possible effects of herbicide 
exposure.  

During the hearing, the appellant submitted an addition 
written statement, as well as copies of medical journal 
articles.  The statement was essentially duplicative of the 
appellant's testimony.  The journal articles included 
information pertaining to the associations between dioxin 
exposure and diseases.  The appellant underlined portions 
regarding the time period between the dioxin exposure and 
cancer onset and the frequency of deaths among exposed 
persons from specified cancers.  

The appellant submitted additional written statements in 
March 1995, April 1995, and November 1998.  She continued to 
contend that the veteran had respiratory cancer as well as 
cancer in the pancreas and liver.  In the November 1998 
statement, the appellant also related that most members of 
the veteran's platoon were dead or dying from various 
inexplicable diseases or cancer.     

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1998); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated "in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based on exposure to ionizing 
radiation). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).   

A well grounded claim for service connection, in the context 
of the cause of the veteran's death, requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the inservice injury or disease and 
the cause of death.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Moreau, 9 Vet. App. at 393.  Where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The cause of the veteran's death as listed on the death 
certificate is respiratory failure due to pancreatic 
carcinoma with liver metastasis.  Cancers of the pancreas or 
liver are not included in the list of diseases associated 
with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, pancreas and liver cancer are not 
subject to the presumption of in-service incurrence under 
that regulation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

The appellant claims that the respiratory failure listed as 
the primary cause of death could be related to lung cancer, 
which is a specified disease associated with herbicide 
exposure.  However, the veteran's medical records are 
negative for any diagnosis of respiratory cancer.  In fact, a 
pleural biopsy was negative for metastatic disease.  
Furthermore, pancreatic and liver cancers, while considered 
to be malignant tumors, were not present within one year of 
separation from service, and were first identified over 23 
years after separation from active service.  

Although in-service incurrence of pancreas and liver cancer 
is not presumed, entitlement to service connection for the 
cause of death may still be awarded on a direct basis.  
However, in this case, the Board finds that such a claim is 
not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
The veteran was diagnosed as having pancreatic carcinoma with 
metastasis to the liver.  For purposes of determining whether 
a claim is well grounded, the Board accepts as true the 
appellant's claim that the veteran was exposed to Agent 
Orange in service in Vietnam.  Robinette, 8 Vet. App. at 77-
78; King, 5 Vet. App. at 21.  The Board notes that, because 
the veteran did not develop a designated disease, in-service 
exposure to herbicides is not presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).

However, the claim is not well grounded as there is no 
competent medical evidence of a nexus between the cause of 
the veteran's death and the claimed exposure to herbicides in 
service.  Epps, 126 F.3d at 1468.  The medical evidence of 
record contains no opinion as to the etiology of the 
carcinoma.  The appellant testified that she did not discuss 
with the veteran's doctors his exposure to herbicides in 
service or any possible relationship between that exposure 
and the cause of his death.  In fact, the only evidence 
linking Agent Orange exposure to the veteran's death is the 
appellant's own opinion.  However, as a lay person untrained 
in medicine, the appellant is not competent to offer an 
opinion on a matter that requires medical expertise.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The appellant submitted medical journal articles in support 
of her claim.  The Board acknowledges that medical treatises 
may be sufficient, in certain circumstances, to well ground a 
claim.  See Wallin v. West, 11 Vet. App. 509 (1998) 
(treatises linking ankylosing spondylitis to dysentery, for 
which the veteran was service-connected, were sufficient to 
render the claim well grounded).  In this case, however, the 
articles lend no additional plausibility to the appellant's 
claim.  The study discussed in the article from The New 
England Journal of Medicine found lower standardized 
mortality rates for cancers including cancer of the liver, 
biliary passages, and gall bladder for the study group with 
high exposure.  The article from Science reported no 
significant elevation in the overall risk of developing 
cancer.  However, among persons living in moderately 
contaminated areas of the studied region, men were twice as 
likely to develop leukemias and lymphomas and women were five 
times as likely to get gall bladder or bile-duct cancer as 
compared to counterparts in dioxin-free areas.  These 
articles fail to provide any specific support for the 
proposition that the veteran's pancreatic cancer resulted 
from herbicide exposure.  Thus, the claim continues to lack 
the plausibility required for a well grounded claim.  Murphy, 
1 Vet. App. at 81.     
     
Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the appellant's claim.  Epps, 
126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit competent medical evidence showing the cause of 
the veteran's death is in some way related to the veteran's 
period of active military service.  Robinette, 8 Vet. App. at 
77-78.

Additional Contentions by the Appellant and Her 
Representative

A review of the claims folder reveals several contentions 
proffered by the appellant and her representative.  Due to 
the nature of the contentions and their ultimate relationship 
to the issue on appeal, the Board wishes to address these 
contentions separately, yet within the body of the decision.  

In a written statement submitted during the February 1995 
hearing and in subsequent statements, the appellant 
essentially claims that the veteran had post-traumatic stress 
disorder (PTSD) caused by Agent Orange.  A review of the 
claims folder reveals that the veteran submitted a service 
connection claim for PTSD in November 1990.  That claim was 
denied in May 1991.    

To the extent the appellant may be seeking compensation for 
the veteran's PTSD, the Board observes that the right to seek 
compensation for disability claimed related to service 
belongs to the veteran only.  See 38 C.F.R. §§ 3.1(d) (a 
veteran is a person who served in the active military, air, 
or naval service); 3.4(a) (compensation is a monthly payment 
made to a veteran because of a service-connected disability).  

To the extent the appellant may be seeking entitlement to 
accrued benefits, the Board states that the veteran did not 
appeal the May 1991 denial of the PTSD claim.  At the time of 
his death, there was no claim or appeal regarding PTSD 
pending before VA.  A claim for accrued benefits is viable 
only if the veteran was already entitled to service-connected 
compensation at the time of death or if entitlement to 
service connection may be determined from evidence related to 
a claim pending at the time of death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).

Finally, to the extent the appellant may be seeking reversal 
of the May 1991 denial based on clear and unmistakable error, 
such a claim is reserved for the individual who was the 
claimant in the challenged decision.  See 38 U.S.C.A. 
§ 5109A(c) (West Supp. 1998) (review to determine whether 
clear and unmistakable error exists in a case may be 
instituted by VA on its own motion or upon request of the 
claimant).  In this case, the claimant is the veteran.  The 
right to seek reversal of the May 1991 decision does not 
survive him upon his death.  

In the March 1999 Informal Hearing Presentation, the 
appellant's representative appears to suggest that the 
veteran might have been entitled to a total service-connected 
disability rating due to PTSD at the time of his death such 
that the appellant would be entitled to benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991).  This claim has not been 
adjudicated by the RO and would normally require referral to 
the RO for development and adjudication.  However, for 
reasons cited above and as discussed below, such action is 
not required in this case.  

The law provides that benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  38 U.S.C.A. § 1318(a).  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least 5 years from the date of separation from service. 
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.  

In this case, the only claim filed by the veteran, service 
connection for PTSD, was received by the RO in November 1990.  
The veteran was separated from service in October 1968.  
Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  Thus, the earliest date from which 
any award could have been granted was November 1990.  
Therefore, it is impossible for the veteran to have been 
continuously rated as totally disabled for at least five 
years from his separation from service.  In addition, even if 
the veteran had been granted total disability from November 
1990, he died in February 1993, well short of the 10 years 
required for entitlement under 38 U.S.C.A. § 1318.  Because a 
claim for benefits pursuant to 38 U.S.C.A. § 1318 is patently 
untenable in this case, no referral to the RO is made.     


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

